DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “A semiconductor device may be provided” should be omitted from the abstract.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR DEVICES AND METHODS OF FORMING SEMICONDUCTOR DEVICES WITH LOGIC AND MEMORY REGIONS INSULATION LAYERS--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 19 recite(s) the language (emphasis added) “a surface topology of the first material is lower than a surface topology of the second material”, where “topology” does not imply surface roughness or relative height, and the scope of the limitation is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, US 20180018263 A1.

As to claim 1, Cho discloses a semiconductor device (see Cho Fig 5) comprising: 
a first insulating layer (see Cho Fig 5 Ref 140A); a second insulating layer (see Cho Fig 5 Ref 240A) arranged over the first insulating layer; a memory structure (see Cho Fig 5 Ref 120) arranged within a memory region (see Cho Fig 5 Ref A) and comprising a resistance changing memory element (see Cho Para [0007]) within the first insulating layer; and a logic structure (see Cho Para [0031]) arranged within a logic region (see Cho Fig 5 Ref B); wherein 
in the memory region, the first insulating layer contacts the second insulating layer (see Cho Fig 5 Ref A) and wherein 
in the logic region, the semiconductor device further comprises a stop layer (see Cho Fig 5 Ref 150B) arranged between the first insulating layer and the second insulating layer (see Cho Fig 5 Ref B).

As to claim 2, Cho discloses the semiconductor device of claim 1, wherein 
the first insulating layer and the second insulating layer are formed of different materials (see Cho Paras [0050] and [0056]).

As to claim 3, Cho discloses the semiconductor device of claim 1, wherein 
the first insulating layer and the second insulating layer are formed of a same material (see Cho Paras [0050] and [0056]).

As to claim 4, Cho discloses the semiconductor device of claim 1, further comprising 
a protective layer (see Cho Fig 3B Ref 150) arranged over the memory structure, wherein 
the protective layer comprises a first portion within the memory region and a second portion within the logic region (see Cho Fig 3B Refs A and B). 

As to claim 12, Cho discloses a method for fabricating a semiconductor device (see Cho Fig 5), the method comprising: 
forming a memory structure (see Cho Fig 5 Ref 120) within a memory region (see Cho Fig 5 Ref A); 
forming a first insulating layer (see Cho Fig 5 Ref 140A) over the memory structure, wherein 
the memory structure comprises a resistance changing memory element (see Cho Para [0007]) within the first insulating layer; 
forming a stop layer (see Cho Fig 5 Ref 150B) partially over the first insulating layer; 
forming a second insulating layer (see Cho Fig 5 Ref 240A) over the first insulating layer; and 
forming a logic structure (see Cho Para [0031]) within a logic region (see Cho Fig 5 Ref B); wherein 
in the memory region, the first insulating layer contacts the second insulating layer (see Cho Fig 5 Ref A) and wherein 
in the logic region, the stop layer is arranged between (see Cho Fig 5 Ref 150B) the first insulating layer and the second insulating layer (see Cho Fig 5 Ref B).

As to claim 13, Cho discloses the method of claim 12, wherein 
forming the first insulating layer and the stop layer further comprises: 
forming an intermediate insulating layer (see Cho Fig 3B Ref 140) over the memory structure, the intermediate insulating layer having a first portion in the memory region (see Cho Fig 3B Refs 140 and A) and a second portion in the logic region (see Cho Fig 3B Refs 140 and B); 
forming an intermediate stop layer (see Cho Fig 3B Ref 150) over the intermediate insulating layer, the intermediate stop layer having a first portion (see Cho Fig 3B Refs 150 and A) in the memory region and a second portion in the logic region (see Cho Fig 3B Refs 150 and B); and removing the first portion of the intermediate stop layer and a part of the first portion of the intermediate insulating layer (see Cho Fig 3D).

As to claim 18, Cho discloses a semiconductor device (see Cho Fig 5) comprising: 
a first insulating layer (see Cho Fig 5 Ref 140A); a second insulating layer (see Cho Fig 5 Ref 240A) arranged over the first insulating layer; 
a memory structure (see Cho Fig 5 Ref 120) arranged within a memory region (see Cho Fig 5 Ref A), and comprising a resistance changing memory element (see Cho Para [0007]) within the first insulating layer; 
a memory contact (see Cho Fig 5 Ref 180) arranged within the memory region and extending through at least the second insulating layer; and 
a logic structure (see Cho Para [0031]) arranged within a logic region (see Cho Fig 5 Ref B); wherein 
the first insulating layer and the second insulating layer are formed of different materials (see Cho Paras [0050] and [0056]). 

As to claim 19, Cho discloses the semiconductor device of claim 18, wherein 
the first insulating layer is formed of a first material (see Cho Paras [0050] and [0056]) and the second insulating layer is formed of a second material (see Cho Paras [0050] and [0056]), and wherein 
a surface topology of the first material (see Cho Fig 5 Refs A, B, and 140A) is lower (see Cho Fig 5 Ref 140A; The first material in area B is lower than the second material in area A.) than a surface topology of the second material (see Cho Fig 5 Refs A, B, and 140A).

As to claim 20, Cho discloses the semiconductor device of claim 18, wherein 
the first insulating layer contacts the second insulating layer in both the memory region and the logic region (see Cho Fig 3B Ref 140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, US 20180018263 A1, in view of Chien, US 20210336130 A1.

As to claim 5, Cho discloses the semiconductor device of claim 1, further comprising 
a substrate.

Cho does not appear to disclose
a further insulating layer under the first insulating layer, wherein
the further insulating layer comprises a first portion in the memory region and a second portion in the logic region, and wherein 
a thickness of the first portion of the further insulating layer is greater than a thickness of the second portion of the further insulating layer.

Chien discloses
a further insulating layer (see Chien Fig 14 Ref 125) under the first insulating layer, wherein
the further insulating layer comprises a first portion in the memory region (see Chien Fig 14 Ref 125C) and a second portion in the logic region (see Chien Fig 14 Ref 125D), and wherein 
a thickness of the first portion of the further insulating layer is greater than a thickness of the second portion of the further insulating layer (see Chien Fig 14 Refs 125C and 125D).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that semiconductor device, as disclosed by Cho, may have particular insulative structure under a memory structure, as disclosed by Chien, The inventions are well known variants of fabrication techniques for resistive memories, and the combination of know inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Chien’s attempt to control dielectric materials used in fabrication (see Chien Para [0020]).

As to claim 6, Cho and Chien disclose the semiconductor device of claim 5, wherein 
the further insulating layer (see Chien Para [0024]) and the first insulating layer are formed of different materials (see Cho Paras [0050] and [0056]).

As to claim 7, Cho and Chien disclose the semiconductor device of claim 6, wherein 
a dielectric constant of the further insulating layer is lower (see Chien Para [0024]) than a dielectric constant of the first insulating layer (see Cho Paras [0050] and [0056]).

As to claim 8, Cho and Chien disclose the semiconductor device of claim 5, further comprising 
a base layer (see Chien Fig 14 Ref 115) under the further insulating layer and a first memory contact (see Chien Fig 13 Ref 121) arranged at least partially within the base layer in the memory region, wherein 
the memory structure electrically contacts the first memory contact (see Chien Fig 13 Ref 121).

As to claim 9, Cho and Chien disclose the semiconductor device of claim 8, further comprising 
a blocking layer arranged between the base layer and the further insulating layer (see Chien Fig 14 Ref 142 and Para [0058]).

As to claim 10, Cho and Chien disclose the semiconductor device of claim 8, wherein 
the memory structure further comprises a first memory connector (see Chien Fig 14 Ref 161) arranged under the resistance changing memory element and extending through the further insulating layer to electrically contact the first memory contact (see Chien Fig 14 Ref 161).

As to claim 11, Cho and Chien disclose the semiconductor device of claim 10, wherein 
the memory structure further comprises a second memory connector (see Chien Fig 25 Ref 123) arranged over the resistance changing memory element, and wherein 
the semiconductor device further comprises a second memory contact (see Chien Fig 25 Ref 162) arranged over and electrically contacting the second memory connector.

As to claim 14, Cho and Chien disclose the method of claim 13, wherein 
forming the first insulating layer and the stop layer further comprises: 
forming a further intermediate insulating layer (see Chien Fig 20 Refs 184 and 186) over the intermediate stop layer, wherein 
the further intermediate insulating layer comprises a first portion in the memory region (see Chien Fig 20 Ref 100A) and a second portion in the logic region (see Chien Fig 20 Ref 100B); and wherein 
removing the first portion of the intermediate stop layer and a part of the first portion of the intermediate insulating layer further comprises removing both the first portion and the second portion of the further intermediate insulating layer (see Chien Fig 22 Refs 123A and 123B).

As to claim 15, Cho and Chien disclose the method of claim 12, further comprising 
forming a further insulating layer (see Chien Fig 14 Ref 125) having a first portion in the memory region (see Chien Fig 14 Ref 125C) and a second portion in the logic region (see Chien Fig 14 Ref 125D), wherein 
a thickness of the first portion of the further insulating layer is greater than a thickness of the second portion of the further insulating layer (see Chien Fig 14 Refs 125C and 125D), and wherein 
the first insulating layer is formed over the further insulating layer (see Chien Fig 14 Refs 125C and 125D).

As to claim 16, Cho and Chien disclose the method of claim 15, further comprising 
forming a base layer (see Chien Fig 14 Ref 115) and a first memory contact (see Chien Fig 13 Ref 121) at least partially within the base layer in the memory region, wherein 
the memory structure is formed to contact the first memory contact (see Chien Fig 13 Ref 121).

As to claim 17, Cho and Chien disclose the method of claim 16, further comprising 
forming a blocking layer (see Chien Fig 14 Ref 142 and Para [0058]), wherein 
the blocking layer is between the base layer and the further insulating layer (see Chien Fig 14 Ref 142 and Para [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nagel, US 20190140019 A1 discloses a logic region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 06/04/2022